DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 05/31/2022, has been received and made of record.  In response to the most recent Office Action, dated 03/02/2022.

Response to Arguments
Applicant’s arguments filed 05/31/2022, regarding newly amended claims have been fully considered and are persuasive.  The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1-4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “a touch sensor, including: a first electrode; a second electrode, spaced apart from the first electrode, wherein at least one of the first electrode and the second electrode is energized, and an energy difference is existed between the first electrode and the second electrode; and an insulator, arranged between the first electrode and the second electrode; wherein at least one of the first electrode and the second electrode is a stressed electrode, when the stressed electrode is not stressed, no electrical signal is generated by the touch sensor; when the stressed electrode is stressed to deform at a stressed point, a distance between the stressed point and the other electrode is changed, the stressed electrode is not in contact with the other electrode; when the distance between the first electrode and the second electrode is shortened to an energy transmission distance, a tunneling current is generated between the first electrode and the second electrode, and the electrical signal is generated by the touch sensor, and wherein a plurality of conductive lines are respectively arranged in the first electrode and the second electrode in vertical and in high density, and one end of each conductive line faces the insulator”.

Claims 2-4 and 6-11 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/               Primary Examiner, Art Unit 2622